          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JUSTIN HAMBLIN                                                 PLAINTIFF

v.                      No. 4:18-cv-608-DPM

DOC HOLLADAY, Pulaski County
Jail, and PULASKI COUNTY JAIL                         DEFENDANTS

                              ORDER
     Unopposed recommendation, NQ 8, adopted.        FED. R.   Crv. P. 72(b)
(1983 addition to advisory committee notes).      Hamblin's complaint
will be dismissed without prejudice for failure to state a claim. This
dismissal counts as a "strike" for purposes of 28 U.S.C. § 1915(g). An
in forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith.   28 U.S.C. § 1915(a)(3).
     So Ordered.


                                D.P. Marshall J/
                                United States District Judge

                                    I'( fVwf.M~ 'J..ot8
